Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT filed on August 5, 2021 for patent application 16/918,198 filed on July 1, 2020.


Claims 1-19 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications “and the uploading comprises, in parallel with the transcoding, sequentially uploading a transcoded split unit file,” and “in parallel with the transcoding of the second split unit file, a transcoded split unit file corresponding to the first split unit file is uploaded to the server,” and claim 19 recites “wherein the uploading comprises, in parallel with the transcoding, uploading the transcoded first split unit file to the server” and “and thereby the uploading and the transcoding are performed in parallel.” All of these limitations contain the word “parallel” to discuss the relationship between uploading and transcoding. However, in the specification as originally filed, parallel is only used to discuss “parallel-transcoding” using a plurality of transcoders and “parallel-uploading” using a plurality of uploaders. Performing tasks at the same time is not always described as being done in parallel, as this carries the implication that there are a plurality of like units (i.e. a plurality of transcoders). Thus, as the specification as originally filed does not contain support of the use of parallel in this manner, Examiner finds there to be no support for such a usage of the concept as currently claimed in claims 18 and 19. Appropriate correction or explanation is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “the transcoded first split unit file written in the buffer is immediately uploaded to the server.” It is impossible for an upload of any amount of data, or any action to take place, for that matter, in zero time, which is implied by the word “immediately.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (Pub. No.: US 2009/0265479) in view of Jeong et al. (KR 2016/0056236).
Regarding claim 1, Takashima discloses a method performed by at least one processor of a computer system of a client (Fig. 4B, para. [0030]. The phrase “computer system of a client” is broader than the term “client.” That is, any computer system containing a client device, , the method comprising: in response to a selection of a media file through a messenger implemented via the computer system of the client (Figs. 4A and 4B, element 450, paras. [0029] and [0034]. A user can request multimedia; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting the media file into split unit files (paras. [0009] and [0023]), transcoding the split unit files, respectively (para. [0021]), and uploading the transcoded split unit files, respectively, to a server associated with the messenger (Figs. 1-3, para. [0024]-[0028]). It could be argued that Takashima does not explicitly disclose wherein the transcoding and the uploading are performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. However, in analogous art, Jeong discloses that “[t]he second user terminal 100-3 may request to download or play the corresponding video before S150, video encoding and storage S140 or video upload S130 are completed. Accordingly, the upload of the image (S130), the encoding of the image (S140) and the reproduction of the image (S190) may be performed in parallel or in real time. That is, the playback of the image (S190) may be started before the upload of the image (S130) and the encoding of the image (S140) is completed (paras. 
Regarding claim 2, the combination of Takashima and Jeong discloses the method of claim 1, and further discloses wherein the uploading comprises uploading the transcoded split unit files in a stream format through a streaming scheme (Takashima, paras. [0020]-[0029]).
Regarding claim 3, the combination of Takashima and Jeong discloses the method of claim 1, and further discloses wherein the transcoding comprises storing the transcoded split unit files in a file format, and the uploading comprises uploading the transcoded split unit files in the file format (Takashima, para. [0022]).
Regarding claim 4, the combination of Takashima and Jeong discloses the method of claim 3, and further discloses wherein the storing comprises storing the transcoded split unit files in a self-playable format (Takashima, paras. [0006], [0007] and [0020]-[0029]).
Regarding claim 5, the combination of Takashima and Jeong discloses the method of claim 1, and further discloses wherein the at least one processor comprises a single transcoder and a single uploader, and is configured to concurrently perform the transcoding of the split unit file that has not yet been transcoded through the transcoder and the uploading of the transcoded split unit file through the uploader (Jeong, paras. [0033] and [0093]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 6, the combination of Takashima and Jeong discloses the method of claim 1, and further discloses wherein the at least one processor comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders (Takashima, para. [0040];  Jeong, paras. [0033] and [0093]. Examiner takes Official Notice that it was notoriously well-known to have a plurality of transcoders and a plurality of uploaders in a processor, and thus there could obviously be a plurality of transcoders and a plurality of uploaders. This claim is rejected on the same grounds as claim 1.).
Regarding claim 9, Takashima discloses a method performed by at least one processor of a computer system of a client (Fig. 4B, para. [0030]. The phrase “computer system of a client” is broader than the term “client.” That is, any computer system containing a client device, or even any computer system with which a human client is associated, can be seen as a computer system of said client, as in the sentence “we met for drinks at the house of a client.” That is, “of a” can imply ownership with or a relation to or between. In the house example, the client owns or is associated with the house; thus, in the claim language, the client (human or device) could own or be associated with the computer system. Therefore, as the system of Takashima contains a client, Takashima can be seen as disclosing a computer system of a client, wherein any action performed by the system can be seen as being performed by the computer system of the client.), the method comprising: in response to a selection, by a user of a messenger implemented via the computer system of the client, of a media file through the messenger (Figs. 4A and , splitting the media file into a plurality of split unit files (paras. [0009] and [0023]), transcoding a first split unit file of the plurality of split unit files (para. [0021]), uploading the transcoded first split unit file to a server associated with the messenger (Figs. 1-3, para. [0024]-[0028]). It could be argued that Takashima does not explicitly disclose transcoding a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading the transcoded second split unit file to the server. However, in analogous art, Jeong discloses that “[t]he second user terminal 100-3 may request to download or play the corresponding video before S150, video encoding and storage S140 or video upload S130 are completed. Accordingly, the upload of the image (S130), the encoding of the image (S140) and the reproduction of the image (S190) may be performed in parallel or in real time. That is, the playback of the image (S190) may be started before the upload of the image (S130) and the encoding of the image (S140) is completed (paras. [0092]-[0093]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima to allow for transcoding a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading the transcoded second split unit file to the server. This would have produced predictable and desirable results, in that it would allow for the content to begin to be watched before said content was entirely transcoded.
Regarding claim 10, the combination of Takashima and Jeong discloses a non-transitory computer-readable record medium storing program instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (See the rejection of claim 1, above.).
Regarding claim 11, Takashima discloses a computer system of a client comprising: a memory storing computer-readable instructions (Fig. 4B, para. [0030]. The phrase “computer system of a client” is broader than the term “client.” That is, any computer system containing a client device, or even any computer system with which a human client is associated, can be seen as a computer system of said client, as in the sentence “we met for drinks at the house of a client.” That is, “of a” can imply ownership with or a relation to or between. In the house example, the client owns or is associated with the house; thus, in the claim language, the client (human or device) could own or be associated with the computer system. Therefore, as the system of Takashima contains a client, Takashima can be seen as disclosing a computer system of a client, wherein any action performed by the system can be seen as being performed by the computer system of the client.); and at least one processor (Fig. 4B, para. [0030]) configured to execute the computer-readable instructions to perform: in response to a selection of a media file through a messenger implemented via the computer system of the client (Figs. 4A and 4B, element 450, paras. [0029] and [0034]. A user can request multimedia; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting the media file into split unit files (paras. [0009] and [0023]), transcoding the split unit files, respectively (para. [0021]), and uploading the transcoded split unit files, respectively, to a server associated with the messenger (Figs. 1-3, para. [0024]-[0028]). It could be argued that Takashima does not explicitly disclose wherein the transcoding and the uploading are performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. However, in analogous art, Jeong discloses that “[t]he second user terminal 100-3 may request to download or play the corresponding video before S150, video encoding and storage S140 or video upload S130 are completed. Accordingly, the upload of the image (S130), the encoding of the image (S140) and the reproduction of the image (S190) may be performed in parallel or in real time. That is, the playback of the image (S190) may be started before the upload of the image (S130) and the encoding of the image (S140) is completed (paras. [0092]-[0093]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima to allow for the transcoding and the uploading to be performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. This would have produced predictable and desirable results, in that it would allow for the content to begin to be watched before said content was entirely transcoded.
Regarding claim 12, the combination of Takashima and Jeong discloses the computer system of claim 11, and further discloses wherein the uploading uploads the transcoded split unit files in a stream format through a streaming scheme (Takashima, paras. [0020]-[0029]).
Regarding claim 13, the combination of Takashima and Jeong discloses the computer system of claim 11, and further discloses wherein the transcoding stores the transcoded split unit files in a file format, and the uploading uploads the transcoded split unit files in the file format (Takashima, para. [0022]).
Regarding claim 14, the combination of Takashima and Jeong discloses the computer system of claim 11, and further discloses wherein the at least one processor comprises a single transcoder and a single uploader, and is configured to concurrently perform the transcoding of the split unit file that has not yet been transcoded through the transcoder and the uploading of the transcoded split unit file through the uploader (Jeong, paras. [0033] and [0093]. This claim is rejected on the same grounds as claim 11.).
Regarding claim 15, the combination of Takashima and Jeong discloses the computer system of claim 11, and further discloses wherein the at least one processor comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel-uploading of the transcoded split unit files using the plurality of uploaders (Takashima, para. [0040];  Jeong, paras. [0033] and [0093]. Examiner takes Official Notice that it was notoriously well-known to have a plurality of transcoders and a plurality of uploaders in a processor, and thus there could obviously be a plurality of transcoders and a plurality of uploaders. This claim is rejected on the same grounds as claim 1.).
Regarding claim 17, Takashima discloses a computer system of a client comprising: a memory storing computer-readable instructions (Fig. 4B, para. [0030]. The phrase “computer system of a client” is broader than the term “client.” That is, any computer system containing a client device, or even any computer system with which a human client is associated, can be seen as a computer system of said client, as in the sentence “we met for drinks at the house of a client.” That is, “of a” can imply ownership with or a relation to or between. In the house example, the client owns or is associated with the house; thus, in the claim language, the client (human or device) could own or be associated with the computer system. Therefore, as the system of Takashima contains a client, Takashima can be seen as disclosing a computer system of a client, wherein any action performed by the system can be seen as being performed by the computer system of the client.); and at least one processor (Fig. 4B, para. [0030]) configured to execute the computer-readable instructions to perform: in response to a selection of a media file through a messenger implemented via the computer system of the client (Figs. 4A and 4B, element 450, paras. [0029] and [0034]. A user can request multimedia; any interface which allows for such a request can be seen as a messenger, as it allows for the sending of messages.), splitting the media file into a plurality of split unit files (paras. [0009] and [0023]), transcoding a first split unit file of the plurality of slit unit files (para. [0021]), uploading the transcoded first split unit file to a server associated with the messenger (Figs. 1-3, para. [0024]-[0028]). It could be argued that Takashima does not explicitly disclose transcoding a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading the transcoded second split unit file to the server. However, in analogous art, Jeong discloses that “[t]he second user terminal 100-3 may request to download or play the corresponding video before S150, video encoding and storage S140 or video upload S130 are completed. Accordingly, the upload of the image (S130), the encoding of the image (S140) and the reproduction of the image (S190) may be performed in parallel or in real time. That is, the playback of the image (S190) may be started before the upload of the image (S130) and the encoding of the image (S140) is completed (paras. [0092]-[0093]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima to allow for transcoding a second split unit file of the plurality of split unit files during a time that at least partially overlaps with the uploading of the transcoded first split unit file, and uploading the transcoded second split unit file to the server. This would have produced predictable and desirable results, in that it would allow for the content to begin to be watched before said content was entirely transcoded.
the method of claim 1, and further discloses wherein the transcoding comprises sequentially transcoding each of the split unit files, and the uploading comprises, in parallel with the transcoding, sequentially uploading a transcoded split unit file corresponding to said each of the split unit files, and when transcoding of a first split unit file among the split unit files is complete, transcoding of a second split unit file next to the first split unit file among the split unit files is started, and, in parallel with the transcoding of the second split unit file, a transcoded split unit file corresponding to the first split unit file is uploaded to the server (Takashima, paras. [0021]-[0028]; Jeong, paras. [0092]-[0093]. This claim is rejected on the same grounds as claim 1. The scenario described in this claim is an obvious results of how the data of Takashima could be processed when modified by the teachings of Jeong, if the transcoding and the uploading were performed at the same time, as disclosed in Jeong.).
Regarding claim 19, the combination of Takashima and Jeong discloses the method of claim 9, and further discloses wherein the uploading comprises, in parallel with the transcoding, uploading the transcoded first split unit file to the server, and, during the transcoding, the transcoded first split unit file is written in a buffer of the computer system and the transcoded first split unit file written in the buffer is immediately uploaded to the server, and thereby the uploading and the transcoding are performed in parallel (Takashima, paras. [0021]-[0028]; Jeong, paras. [0092]-[0093]. This claim is rejected on the same grounds as claim 1. The scenario described in this claim is an obvious results of how the data of Takashima could be processed when modified by the teachings of Jeong, if the transcoding and the uploading were performed at the same time, as disclosed in Jeong.).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (Pub. No.: US 2009/0265479) in view of Jeong et al. (KR 2016/0056236), and further in view of Li et al. (Pub. No.: US 2013/0279563).
Regarding claim 7, the combination of Takashima and Jeong discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose wherein the splitting splits the media file using a group of pictures (GOP) unit based on a key frame. However, in analogous art, Li discloses that “[a]t block 414, the encoder 104 encodes a portion of the video signal 500 corresponding to the image 502 based on whether the image 502 was determined to represent a scene change at blocks 410 and 412. For example, in response to the feature detection module 120 signaling via control signaling 130 that the image 502 is a scene change, the encoder 118 can perform a transcoding operation that generates a new GOP with the image 502 as the first I-frame [i.e. a key frame] of the new GOP (para. [0029]; see also figures 4 and 5).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima and Jeong to allow for the splitting to split the media file using a group of pictures (GOP) unit based on a key frame, which Li refers to as an I-frame. This would have produced predictable and desirable results, in that it would allow for GOPs to be able to play independently of each other, providing robustness to the system in scenarios where packets are dropped.
Regarding claim 16, the combination of Takashima and Jeong discloses the computer system of claim 11, but it could be argued that the combination does not explicitly disclose wherein the splitting splits the media file using a group of pictures (GOP) unit based on a key frame. However, in analogous art, Li discloses that “[a]t block 414, the encoder 104 .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (Pub. No.: US 2009/0265479) in view of Jeong et al. (KR 2016/0056236), and further in view of Li et al. (Pub. No.: US 2013/0279563) and Yu et al. (Pub. No.: US 2018/0332281).
Regarding claim 8, the combination of Takashima, Jeong and Li discloses the method of claim 7, but does not explicitly disclose wherein the splitting splits the media file based on a minimum unit instead of using the GOP unit when the GOP unit is less than the minimum unit determined through a pre-experiment. However, in analogous art, Yu discloses that “in some examples, when the number of frames since the last anchor frame is less than some predetermined minimum GOP size (MIN GOP_SIZE) (502), no anchor frame is inserted (502, “no” branch) (para. [0080]; see also figure 5),” which teaches that it was known in the art that a . 


Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 6-7:
Claims 1-6, 9-15, and 17 are rejected under 35 USC 103 as being unpatentable over Takashima (US 2009/0265479) in view of Jeong (KR 2016/0056236). 
Claims 7 and 16 are rejected under 35 USC 103 as being unpatentable over Takashima in view of Jeong and further in view of Li (US 2013/0279563). 
Claim 8 is rejected under 35 USC 103 as being unpatentable over Takashima in view of Jeong and further in view of Li and Yu (US 2018/0332281). 
Claim 1, as amended herein, recites a method performed by at least one processor of a computer system of a client, the method comprising: 

in response to a selection of a media file through a messenger implemented via 
the computer system of the client, 
splitting the media file into split unit files, transcoding the split unit files, respectively, and uploading the transcoded split unit files, respectively, to a server associated with the messenger, 
wherein the transcoding and the uploading are performed so that the uploading of a transcoded split unit file of the split unit files at least partially 
overlaps with the transcoding of a split unit file of the split unit files that has not 
yet been transcoded. 

Please note that claim 1 is amended to clarify that the method is performed by at least one processor of a computer system of a client, and that the process recited in the claim is performed "in response to a selection of a media file through a messenger implemented via the computer system of the client". 
An embodiment such as that recited in claim 1 is directed to specific problems that occur when transcoding is performed by a client in response to selection of a media file through a messenger implemented via the computer system of the client. Such problems are disclosed in paragraphs [0006]-[0008] of the present application. 


Examiner’s response:
Although Examiner assumes that Applicant’s amendments were intended to clarify that a client device performs all the operations of the claims, the actual amendment was not successful in doing so. That is, as explained in the above rejection, the phrase “computer system of a client” is broader than the term “client.” That is, any computer system containing a client device, or even any computer system with which a human client is associated, can be seen as a computer system of said client, as in the sentence “we met for drinks at the house of a client.” That is, “of a” can imply ownership with or a relation to or between. In the house example, the client owns or is associated with the house; thus, in the claim language, the client (human or device) could own or be associated with the computer system. Therefore, as the system of Takashima contains a client, Takashima can be seen as disclosing a computer system of a client, wherein any action performed by the system can be seen as being performed by the computer system of the client.
Applicant could potentially amendment to claims to require something like “a method performed by a processor on a client device,” or “a client device comprising.” However, in their current form, the claims are still so broad as to be obviated by the combination of Takashima and Jeong. 



Paragraph [0021] of Takashima mentions transcoding. However, the transcoding 
mentioned in Takashima is performed by the content provider 310 in FIG. 3 of Takashima, and not by the client 330 in FIG. 3 of Takashima. Therefore, Takashima does not disclose transcoding performed by a client, as recited in the amended claim 1, and is not directed to problems when transcoding is performed by a client as disclosed in paragraphs [0006]-[0008] of the present application. 


Examiner’s response:
Again, the claim language, in a broad but reasonable reading, is not as narrow as Applicant argues. Applicant argues that “Takashima does not disclose transcoding performed by a client,” but the claim language does not require as much. The claim language only requires that transcoding be performed by “the computer system of the client.”
Because the system of Takashima contains a client, Takashima can be seen as disclosing a computer system of a client, wherein any action performed by the system can be seen as being performed by the computer system of the client. Thus, Takashima does, in fact, disclose that transcoding is performed by the computer system of the client.


Regarding Applicant’s arguments on page 7:
Jeong discloses a client terminal 100 and a platform server 200. The client terminal includes an encoding processor 120 to encode video to be uploaded to the platform server 200. See paragraph [0037] of the English translation of Jeong provided by the Examiner. 
However, Jeong only discloses encoding, and does not disclose transcoding. Generally, encoding is when uncompressed data is compressed, typically to create a smaller file. Generally, transcoding is when already compressed data is transferred to a different format. Jeong does not disclose anything about transcoding. 
Here, it should be noted that paragraph [0021] of Takashima discloses that the encoding of Takashima can including transcoding. However, all encoding processes do not include transcoding, and there is no disclosure in Jeong to suggest that the encoding of Jeong includes transcoding. 



Examiner’s response:
As Takashima has already disclosed that encoding can include transcoding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of encoding in Jeong to also include transcoding. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Regarding Applicant’s arguments on pages 7-11:
Moreover, claim 1 recites "wherein the transcoding and the uploading are performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded". 
On page 3 of the Office Action, the Examiner concedes that "It could be argued that Takashima does not explicitly disclose wherein the transcoding and the uploading are performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded". Therefore, generally, the Examiner relies on paragraphs [0092]-[0093] of Jeong for such features.
More specifically, on page 3 of the Office Action, the Examiner asserts: 

Jeong discloses that "[t]he second user terminal 100-3 may request to download or play the corresponding video before S150, video encoding and storage S140 or video upload 
S130 are completed. Accordingly, the upload of the image (S130), the encoding of the 
image (S140) and the reproduction of the image (S 190) may be performed in parallel or in real time. That is, the playback of the image (S 190) may be started before the upload of the image (S 130) and the encoding of the image (S 140) is completed (paras. [0092]- [0093])." Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima to allow for the transcoding and the uploading to be performed so that the uploading of a transcoded split unit file of the split unit files at least partially overlaps with the transcoding of a split unit file of the split unit files that has not yet been transcoded. 


For reasons discussed below, it is respectfully submitted that the Examiner's suggested combination of references is improper. 
Jeong can be understood from FIGS. 2 and 6 of Jeong, which are shown below [Examiner is not displaying the images].
In operation S130 of FIG. 6 of Jeong, a first terminal 100 uploads an image to a platform server 200. See paragraph [0086] of the English translation of Jeong provided by the Examiner.
Then, in operation S140 in FIG. 6 of Jeong, the platform server 200 encodes and stores the uploaded image. For example, as can be seen in FIG. 6 of Jeong, operation S140 is shown as being completely performed by the platform server 200. This encoding in operation S140 being performed by the platform server 200 can be understood from paragraphs [0049] and [0054] of the English translation of Jeong provided by the Examiner, which disclose: 

[0049] The original video uploaded to the platform server 200 for the video service is 
encoded to be serviced by various client terminals such as a PC and a smart device, 
and then stored in the video file storage storage 230 to be serviced. However, there is a 
problem in that the encoding server and the storage resource must be used whenever 
the same image is already uploaded to the platform server 200. 
[0054] The upload image storage unit 220 receives and stores an image uploaded from 
the upload processing unit 130 of the client terminal 100. The original image stored in 
the upload image storage unit 220 is stored in the image file storage storage 230, and 
then encoded by the encoding processor 240, and the encoded image file is stored in 
the image file storage storage 230 again. 

Subsequently, in operation S190 in FIG. 6 of Jeong, a second terminal downloads the image from the platform server 200. See paragraph [0089] of the English translation of Jeong provided by the Examiner. 
Moreover, paragraphs [0092]-[0093] of the English translation of Jeong provided by the Examiner, and which are portions of Jeong relied upon by the Examiner, are shown below: 

[0092] For example, before the image encoding and storage S140 is completed or before the image uploading S130 is completed, the platform server 200 returns the 
image address to the first user terminal 100-1 (The second user terminal 100-3 may 
request to download or play the corresponding video before S150, video encoding and 
storage S140 or video upload S130 are completed. 
[0093] Accordingly, the upload of the image (S130), the encoding of the image (S140) and the reproduction of the image (S190) may be performed in parallel or in real time. 
That is, the playback of the image (S190) may be started before the upload of the image 
(S130) and the encoding of the image (S140) is completed. 

As indicated in paragraph [0093] of Jeong, the uploading of an image by the first terminal 100 to the platform server 200 in operation S130 may be performed in parallel with the encoding of the image by the platform server 200 in operation S140. 
In other words, Jeong, discloses that uploading performed by the first terminal 100 and encoding performed by the platform server 200 can be performed in parallel. In comparison, 
Moreover, as indicated above, Jeong does not disclose transcoding, and instead only discloses encoding. 
Therefore, the combination of Takashima and Jeong does not disclose or suggest a method performed by at least one processor of a computer system of a client, the method comprising: 


in response to a selection of a media file through a messenger implemented via 
the computer system of the client. splitting the media file into split unit files, transcoding the split unit files, respectively, and uploading the transcoded split unit files, respectively, to a server associated with the messenger, 
wherein the transcoding [of a method performed by at least one processor of a computer system of a client and the uploading [of a method 
performed by at least one processor of a computer system of a client] are 
performed so that the uploading of a transcoded split unit file of the split unit files 
at least partially overlaps with the transcoding of a split unit file of the split unit 
files that has not yet been transcoded. 


as recited in the amended claim 1. 
In accordance with the above comments, it is respectfully submitted that independent claim 1 is allowable over the combination of references. 


Examiner’s response:
Applicant’s above arguments are rendered moot, as they all relate to the assumption that the claim language requires “transcoding and uploading that are both performed by the client,” when Examiner has shown above that the claims in fact only require transcoding and uploading that are both performed by a computer system of a client. Were the claim language amended to contain such a requirement, as Examiner suggested above, the prior art of record would be overcome.


Regarding Applicant’s arguments on pages 11-12:

Dependent claim 5 recites that the at least one processor comprises a single transcoder and a single uploader, and is configured to concurrently perform the transcoding of the split unit file that has not yet been transcoded through the transcoder and the uploading of the transcoded split unit file through the uploader. Dependent claim 6 recites that the at least one processor comprises a plurality of transcoders and a plurality of uploaders, and is configured to perform parallel-transcoding of the split unit files using the plurality of transcoders and parallel- uploading of the transcoded split unit files using the plurality of uploaders. See also claims 14 and 15. The Examiner rejects these claims over paragraphs [0033] and [0093], which are shown below. 
[0033] The client terminal 100 may include an image reproducing unit 110, an encoding 
processing unit 120, an upload processing unit 130, a duplicate check query unit 140, 
and a user interface unit 150. 
[0093] Accordingly, the upload of the image (S 130), the encoding of the image (S 140) 
and the reproduction of the image (S190) may be performed in parallel or in real time. 
That is, the playback of the image (S190) may be started before the upload of the image 
(S130) and the encoding of the image (S140) is completed. 
It is respectfully submitted that the Examiner is reading too much into paragraphs [0033] and [0093] of Jeong in rejecting claims 5 and 6. Instead, it is respectfully submitted that paragraphs [0033] and [0093] of Jeong do not disclose anything regarding the single transcoder and the single uploader configured as specifically recited in claim 5, or the plurality of transcoders and the plurality of uploaders configured as specifically recited in claim 6. 


Examiner’s response:
Examiner disagrees that “paragraphs [0033] and [0093] of Jeong do not disclose anything regarding the single transcoder and the single uploader configured as specifically recited in claim 5.” If a reference discloses content being transcoded and uploaded, then said reference has obviously disclosed a transcoder and an uploader, and one of ordinary skill could obviously assume that there could be a single one of each, especially if the reference does not specifically mention that this would in some way hinder the operation of the system, which the Jeong reference does not. Examiner will respond to the matter of claim 6 in response to the more specific arguments below.


Regarding Applicant’s arguments on page 12:
Moreover, in rejecting claim 6, the Examiner takes Official Notice that "it was notoriously well-known to have a plurality of transcoders and a plurality of uploaders in a processor, and thus there could obviously be a plurality of transcoders and a plurality of uploaders". The Applicant rebuts this taking of Official Notice. Instead, the Applicant requests that the Examiner provide a reference disclosing a plurality of transcoders and a plurality of uploaders configured as specifically recited in claim 6. 


Examiner’s response:
Referring to MPEP 2144.03, Section C: If Applicant Traverses a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence. 
The MPEP states: 
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 ("[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention."). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 ("[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings" to satisfy the substantial evidence test). If the 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate [emphasis added].”
As Applicant did not state why the noticed fact is not considered to be common knowledge or well-known in the art, Applicant did not adequately traverse the official notice. If Applicant can adequately traverse the Official Notice by specifically pointing out why the noticed fact is not considered to be common knowledge or well-known in the art, then Examiner will provide a reference disclosing a plurality of transcoders and a plurality of uploaders configured as specifically recited in claim 6.


Regarding Applicant’s arguments on pages 12-13:
New dependent claim 18 is added and recites that (a) the transcoding comprises sequentially transcoding each of the split unit files, and the uploading comprises, in parallel with the transcoding, sequentially uploading a transcoded split unit file corresponding to said each of the split unit files, and (b) when transcoding of a first split unit file among the split unit files is complete, transcoding of a second split unit file next to the first split unit file among the split unit files is started, and, in parallel with the transcoding of the second split unit file, a transcoded split unit file corresponding to the first split unit file is uploaded to the server. 
Moreover, new dependent claim 19 is added and recites that (a) the uploading comprises, in parallel with the transcoding, uploading the transcoded first split unit file to the server, and (b) during the transcoding, the transcoded first split unit file is written in a buffer of the computer 
As should be understood from the above, Jeong merely discloses that uploading images (S130), encoding images (S140), and playback of images (S190) may be performed in parallel or in real time. However, Jeong does not disclose or suggest the features of the uploading and the transcoding being performed in parallel in the manner recited in claims 18 and 19. Therefore, the cited references do not disclose or suggest the features recited in dependent claims 18 and 19, when taken with the base claims. 
In view of the above, it is respectfully submitted that the rejections are overcome.


Examiner’s response:
Applicant’s above arguments are addressed in the rejections of claims 18 and 19 in this Office Action.


Conclusion
Claims 1-19 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 6, 2021